EXHIBIT 10.1


 
 
Identification of Criteria under the 2003 Senior Executive Incentive Plan, as
amended


The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Iron Mountain Incorporated (the “Company”) established the
criteria that will be used to determine the annual bonus payable for 2008
performance to Mr. Richard Reese under the Company’s 2003 Senior Executive
Incentive Plan, as amended. The categories of criteria are as follows: (1)
achieving gross revenue targets, (2) achieving operating income before
depreciation and amortization (OIBDA) targets, and (3) achieving other corporate
goals including, but not limited to, advancing new service offerings, furthering
our growth strategies and supporting our talent development objectives. The
bonus may be reduced in the discretion of the Compensation Committee, after
consultation with the Chairs of the Audit and Executive Committees of the Board
of Directors, in accordance with the Company's 2003 Senior Executive Incentive
Plan, as amended.

